Citation Nr: 0942248	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-19 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased evaluation in excess of 40 
percent for status post right humerus fracture (claimed as 
limitation of motion of right arm). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk

INTRODUCTION

The Veteran served on active duty from July 1953 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 rating decision of the 
Salt Lake City, Utah regional office (RO) of the Department 
of Veterans Affairs (VA), which continued a 40 percent rating 
for right arm limitation of motion effective April 3, 2003.  

In April 2009, the Veteran, accompanied by his 
representative, appeared at a hearing held before the 
undersigned Veterans Law Judge in Salt Lake City, Utah.  A 
transcript of that hearing has been associated with the 
claims file.

During the April 2009 hearing, the Veteran through his 
representative stated that his current right arm disability 
was tantamount to loss of use of the right hand.  The Veteran 
is not in receipt of service connection for a right hand 
disorder, and his other assertions as to his service-
connected shoulder disorder are addressed below.  However, 
the matter of service connection to include on a secondary 
basis, for loss of use of the right hand is REFERRED to the 
RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's motion of the right arm is limited to the range 
of 25 to 30 degrees from his side.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for right arm limitation of motion are not met. 38 U.S.C.A. § 
1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 5201 (2009).

2.  The criteria for referral of an extraschedular evaluation 
of status post right humerus fracture are not met.  38 C.F.R. 
§§ 3.321, 3.321(b)(1), 4.71, 4.71(a), Diagnostic Code 5201 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in January 2007, prior to 
adjudication, which informed him of the requirements needed 
to establish a claim of entitlement to an increased 
evaluation.  In accordance with VCAA, the letter informed the 
Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain. Additional medical records were 
subsequently added to the claims file.

The Veteran also was informed in the January 2007 letter, as 
well as a letter dated September 2007, as to how VA 
determines appropriate disability ratings and sets effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  An August 2008 letter, complying with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), further advised the Veteran 
of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
disability has on employment.  However, the Board observes 
that the U.S. Court of Appeals for Veterans Claims (Court) 
has since held that VCAA notice in a claim for increased 
rating need not be "veteran specific" and need not include 
reference to impact on daily life or rating criteria.  
Vazquez-Flores v. Shinseki, --- F.3d ---, 2009 WL 2835434 
(Fed. Cir., Sep. 4, 2009).   The Board finds that the duty to 
notify has been met.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA has obtained records 
of VA medical center (VAMC) treatment reported by the 
Veteran.  Although the Veteran informed VA, as explanation 
for having missed an examination appointment, that he was 
hospitalized in March 2007 and records of that treatment do 
not appear in the claims file, the Board notes that the 
Veteran reported this treatment as brain surgery and has not 
further identified the records or claimed they are pertinent 
to the claim on appeal.  The Veteran has not made the RO or 
the Board aware of, nor does the record suggest, any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  In 
July and September 2007, the Veteran received VA examinations 
of his right arm.

The Board concludes that all available evidence pertinent to 
the claim has been obtained and there is sufficient medical 
evidence on file in order to make a decision.  The Veteran 
has been given ample opportunity to present evidence and 
argument in support of his claim.  The Board additionally 
finds that general due process considerations have been 
complied with by VA. See 38 C.F.R. § 3.103 (2008).




Increased Rating Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  Separate diagnostic codes identify 
various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

Although a veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1 (and see 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)), where 
service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Veteran was granted service connection for osteoma, right 
humerus in a November 1956 rating decision, and assigned a 
zero (0) percent disability evaluation.  In a May 2003 VA 
examination, the diagnosis of the Veteran's arm disability 
was changed, for greater precision, to status post right 
humerus fracture.  The RO, in a May 2003 rating decision, 
subsequently increased the evaluation to 10 percent effective 
April 3, 2003.  In a rating decision dated August 2004, the 
RO increased the disability rating to 40 percent, effective 
April 3, 2003.  In December 2006, the Veteran submitted a 
claim for an increased evaluation and contended that the 40 
percent disability rating did not accurately reflect the 
current severity of his right arm limitation of motion.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that a 
rating in excess of 40 percent disability evaluation is not 
warranted for the Veteran's status post right humerus 
fracture.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5201.

Diagnostic Code 5201, located in 38 C.F.R. § 4.71(a), 
provides that a 20 percent rating is warranted for motion of 
the arm limited to shoulder level.  A 30 percent rating is 
warranted for motion limited to midway between side and 
shoulder if it is of the dominant (major) arm and 20 percent 
if it is of the non-dominant (minor) arm.  A 40 percent 
rating is warranted if motion is limited to 25 degrees from 
side if of the major arm, and 30 percent is warranted if of 
the minor arm.  38 C.F.R. Part 4, § 4.71(a), Diagnostic Code 
5201 (2009).  

Under Diagnostic Code 5200, ankylosis of the scapulohumeral 
articulation warrants a 20 percent evaluation for the minor 
arm and a 30 percent evaluation for the major arm when it is 
favorable with abduction to 60 degrees and the ability to 
reach the mouth and head.  A 30 percent evaluation is 
warranted for the minor arm and a 40 percent evaluation is 
assigned for the major arm with intermediate ankylosis 
between favorable and unfavorable.  A 40 percent evaluation 
is warranted for the minor arm and a 50 percent evaluation is 
assigned for the major arm with unfavorable ankylosis and 
abduction limited to 25 degrees from the side.  38 C.F.R. § 
4.71(a), Diagnostic Code 5200 (2009).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing Dorland's Illustrated Medical 
Dictionary (28th Ed. 1994) at 86).

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, § 4.71(a), Diagnostic Code 5202 
(2009).  This Diagnostic Code is specific to malunion, 
nonunion, and fibrous union; it further provides a 50 percent 
evaluation for fibrous union of the major humerus, with a 40 
percent rating for fibrous union of the minor shoulder; a 60 
percent evaluation for nonunion (false flail joint) of the 
major humerus, with a 50 percent rating for the minor 
shoulder; and an 80 percent evaluation for loss of the head 
of the major humerus (flail shoulder), with a 70 percent 
rating for the minor shoulder.  Id.

Malunion is "union of the fragments of a fractured bone in a 
faulty position."  Dorland's Illustrated Medical Dictionary, 
31st Ed. 2007, at 1115.  Nonunion is "failure of the ends of 
a fractured bone to unite."  Id. at 1309.

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation. 38 C.F.R. § 4.71, Plate I 
(2009).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The Veteran's right arm has been identified, throughout the 
record, as dominant.  To warrant a schedular evaluation in 
excess of 40 percent for the Veteran's right arm disability, 
there would need to be: medical evidence that ankylosis of 
the scapulohumeral joint, resulting from status post right 
humerus fracture, limited abduction to 25 degrees from the 
side; or evidence of significant impairment of the humerus, 
such as fibrous union, resulting from the service-connected 
disability.

An extraschedular rating is warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).   

On VA examination in May 2003, the Veteran complained of 
aches and weakness in his right arm.  Range of motion 
evaluation of the right side revealed 180 degrees of shoulder 
flexion, 180 degrees of abduction, and external and internal 
rotation of 90 degrees.  There was no evidence of limitation 
of range of motion on the right side due to pain, fatigue, 
weakness, or lack of endurance or incoordination.  An x-ray 
of the right arm showed an old, healed fracture.  The 
assessment was status post right humerus fracture with 
residual weakness.

VA evaluation of the Veteran's right arm in February 2004 
revealed forward flexion of 40 degrees, abduction of 20 
degrees.  External rotation was limited by pain to 10 
degrees; internal rotation was 20 degrees.  The diagnosis was 
osteoma of the right humerus by history with constant pain 
over the mid-right humerus extending into the right shoulder 
and with reduced range of motion in the right shoulder.  
Although the Veteran filed a claim for an increased rating of 
his right arm disability, the RO denied an increase (in a 
rating decision dated March 2004, continued by an statement 
of the case in April 2004) on the basis that there was no 
medical evidence showing that the pain and loss of motion was 
related to an in-service fracture of the right humerus.

On VA examination in July 2004, the Veteran reported 
substantial weakness in his right arm.  Range of motion 
evaluation of the right side revealed 75 degrees of forward 
shoulder flexion and 70 degrees of abduction.  External and 
internal rotation were not reported.  The examiner noted 
weakness of the right shoulder and diagnosed status post 
right fracture of the humerus.  The Veteran's disability 
rating for his right arm disability was increased to 40 
percent, effective April 3, 2003, in a decision dated August 
2004.

The Veteran was examined in July 2007 for complaints of right 
shoulder pain.  The examiner noted he had no rotator cuff 
function and was tender to palpation in the shoulder area.  
Forward flexion was to 15 degrees; abduction was to 10 
degrees.  Internal rotation was measured barely beyond the 
sagittal line of his thigh and external rotation was barely 
to neutral.  The examiner obtained magnetic resonance imaging 
(MRI) of the shoulder and stated it revealed end-stage 
glenohumeral osteoarthritis, atrophy, an infraspinatus tendon 
tear, subscapularis tendon tear, and rupture of the biceps 
tendon.

In September 2007, the Veteran was again evaluated for 
residuals of status post fracture of the right humerus.  The 
Veteran's forward flexion was noted at 25 degrees, with pain, 
and abduction was noted at 30 degrees, with pain.  Internal 
and external rotation were both noted at 45 degrees, with 
pain.  The Veteran reported tenderness with his entire 
shoulder, weakness such that he cannot lift his arm, and 
numbness in his fingers and forearm.  The examiner noted 
atrophy of hand muscles and observed a tender, bony 
prominence on the upper humerus -the Veteran identified that 
spot as the location identified on the initial x-rays of his 
right humerus.  The examiner noted a tear of the long head of 
the Veteran's right bicep tendon and reviewed the MRI showing 
other tendon tears.

The examiner also observed that the Veteran stated his range 
of motion difficulties began approximately eight years prior.  
She opined that, based on all the diagnoses of record, the 
Veteran's problems with shoulder movement were the result of 
osteoarthritis and soft tissue injuries (to his rotator cuff 
and other tendons) rather than a humerus fracture; she noted 
that osteoarthritis also was present in the knees, hands, 
neck, and wrists.  The examiner inquired as to the impacts of 
the right arm disability on the Veteran's employment and 
activities of daily living.  The Veteran reported that he has 
been medically disabled as the result of stroke, and not able 
to work, since 1980.  He is assisted at home by his daughter 
and a friend, but is able to microwave meals for himself, eat 
by himself, and bathe himself.  He reported that his right 
arm is fairly useless and although it is difficult, he is 
able to dress himself as well.

An increased evaluation is not warranted.  The Veteran's 
right arm status post humerus fracture has been granted a 40 
percent disability rating, which is the highest rating 
possible under the Diagnostic Code for limitation of motion 
of the arm.  See 38 C.F.R. Part 4, § 4.71(a), Diagnostic Code 
5201.  Where, as in this case, a musculoskeletal disability 
is currently evaluated at the highest schedular rating 
available based on limitation of motion, a higher rating 
under 38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 is not 
warranted.  Johnston v. Brown, 10 Vet.App. 80 (1997).  

The Board has also considered rating the Veteran's service-
connected disability under a different Diagnostic Code. The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

With regard to Diagnostic Codes 5200 and 5202, the findings 
of the September 2007 VA examiner indicate that neither of 
those Codes are applicable to his disability.   Specifically, 
ankylosis (under 5200) refers to immobility of the joint and 
the Veteran demonstrated flexion, abduction, and rotation, 
although of a limited nature and with pain, at the 
examination.  Malunion, nonunion, and fibrous union (under 
5202) refer to residual effects of an improperly healed 
fracture and the 2007 VA examiner determined that the 
Veteran's symptomatology was attributable to soft tissue 
damage rather than medically related to status post fracture 
of the right humerus.

The Veteran's representative contended at the April 2009 
hearing that an extraschedular rating was warranted for his 
right arm disability.  However, the report of the September 
2007 examination does not indicate that the service-connected 
right arm disability (rather than other medical issues) 
caused "marked" interference with employment or frequent 
periods of hospitalization.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  In this regard, the schedular evaluations in this 
case are not shown to be inadequate.  Consequently, the Board 
finds that the criteria for referral for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).     


ORDER

An evaluation in excess of 40 percent for the service-
connected right arm disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


